      Case 1:20-cr-10200-FDS Document 29 Filed 05/07/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT

                    DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                )
                                        )
            v.                          ) Docket No.:    20-cr-10200-FDS
                                        )
WAQAS ALI                               )

       SENTENCING MEMORANDUM ON BEHALF OF WAQAS ALI

                                Exhibit B

                            (Letter of Support)
          Case 1:20-cr-10200-FDS Document 29 Filed 05/07/21 Page 2 of 2




Respected Judge,

        I’m writing this letter requesting leniency on behalf of my husband, Waqas Ali. We have
been married for 10 years, and we’ve built our family and lives together from scratch. We’re a
family of 4; Waqas, myself and our sons Aahil and Noah. We got married young and together
have had our fair share of ups and downs however, through it all Waqas has been our rock!

        Aahil turns 7 on May 13th. He’s the sweetest kid you’ll ever meet. Aahil was diagnosed
with autism at 18 months and his diagnosis hit us like we got hit by a train. Shortly after Waqas’
mom passed away which threw him a state of depression. Despite that Waqas made sure that
he was there for Aahil every day to help him progress in life. Waqas’ impact on Aahil’s life and
his mental development is huge. Aahil is non-verbal and while he can’t speak and struggles to
put his wants and needs in words, it’s not hard to tell just by spending a few minutes around
him and Waqas, that his dad is the most important thing in his life. Losing Waqas will have a
detrimental effect on Aahil’s emotional and mental well-being. Noah is 18 months. Noah hasn’t
known much in life apart from his family. The pandemic hit a few months after he was born and
being an essential personnel, while I continued to work, he has lived his days and nights with
his dad. He follows Waqas like little ducklings follow their mom. Noah was recently diagnosed
with autism as well. Raising kids is a full-time job, raising special needs kids is twice the work.
They thrive on consistency. Consistency, that I can’t provide without Waqas being there.

         I was raised by a single mom. I have felt my dad’s absence throughout my life, I still do.
He missed every milestone a parent celebrates with their child and every rough patch where a
child needs to feel loved and safe. Waqas is dedicated to being an outstanding father. He goes
above and beyond to make our sons feel loved, cared for and secure. The love and time I’ve lost
with my father due to his absence, I’ve gotten to experience through my kids having a father
like Waqas. Our kid’s worlds revolve around their dad especially my older son. I always joke,
that if I cease to exist one day, my kids won’t even feel my absence. That’s how big of an impact
Waqas has on our son’s life. I can attest to his devotion to our sons as a father and the
exceptional parent he is. Every child deserves a dad like him!

       In the past few years, we’ve struggled emotionally and financially. All the financial
burden fell on my shoulders. I can’t support our family without Waqas. I work two jobs to
provide for our family and Waqas has taken charge of everything around the house. I work long
days and I’m gone for 12-14 hours at a time while does everything two parents are supposed to
do together. He supports me in every aspect of our marriage! Waqas is an amazing son, father,
husband and friend anyone can have.

        My husband isn’t perfect, he knows he’s made a mistake. He deeply regrets his actions. I
have seen him regret and suffer these past few years. Losing Waqas will put us, his family in
severe difficulty. Losing Waqas, will be a punishment for our sons whose world revolves around
their dad and I beg you to keep them in mind when making a decision.

Thank you for taking the time to read my letter.


  Ifrah A.
